Citation Nr: 0612994	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  04-30 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Service connection for the cause of the veteran's death.


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
Forces in the Far East from November 1941 to December 1945.  
The appellant is the veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal of a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (the RO), in which 
the RO denied service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1.  The veteran died in September 1994 at age 78, due to 
cardiopulmonary arrest secondary to multi-organ failure, 
secondary to sepsis.  The antecedent cause was severe 
exfoliative dermatitis with secondary bacterial infection.  
The underlying causes included hypertensive arteriosclerotic 
heart disease, cardiomegaly, left ventricular hypertrophy and 
anterior wall ischemia.  

2.  At the time of the veteran's death, he was not service 
connected for any disability.

3.  The veteran was not a POW in service.

4.  A preponderance of the medical and other evidence of 
record reveals that the veteran's death was unrelated to his 
military service.




CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted. 
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to service connection of the 
veteran's cause of death under 38 U.S.C. § 1310.  
Essentially, she contends that the veteran's death was caused 
by diseases incurred when he was POW.    

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The relevant law and regulations will then be 
briefly set forth.  Finally, the Board will analyze the 
appellant's claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  
Crucially, the AOJ informed the appellant of VA's duty to 
assist her in the development of this claim in a letter dated 
September 2, 2003 whereby the appellant was advised of the 
provisions relating to the VCAA.  Specifically, the appellant 
was advised in the September 2003 VCAA letter that VA would 
obtain all evidence kept by the VA and any other Federal 
agency, including VA facilities and service medical records.  
She was also informed that VA would, on her behalf, make 
reasonable efforts to obtain relevant private medical records 
not held by a Federal agency as long as she completed a 
release form for such.  The September 2003 letter went on to 
give the appellant a specific list of the evidence which was 
already of record.  
 
Finally, the Board notes that September 2003 letter 
specifically notified the appellant that she could submit or 
describe any additional evidence that may be relevant to her 
claim.  The letter stated that the appellant should "provide 
medical evidence that will show a reasonable probability that 
the condition that contributed to the veteran['s] death was 
caused by injury or disease that began during service."  The 
September 2003 letter advised the appellant that she could 
send any additional relevant evidence directly to VA.  This 
request complies with the requirements of 38 C.F.R. § 3.159 
(b) in that it informed the appellant that she could submit 
or identify evidence other than what was specifically 
requested by the RO. 

In short, the record indicates that the appellant received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The appellant is obviously aware of what is required of her 
and of VA.  Because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
claimant].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
available service medical records, the veteran's death 
certificate and treatment records from the Veterans Memorial 
Center.  The appellant has identified no additional 
information that should be obtained.   

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the appellant's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The appellant has been accorded the opportunity to 
present evidence and argument in support of this claim.  The 
appellant advised in her August 2004 substantive appeal that 
she did not desire a hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations
Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic disorders, including cardiovascular renal 
disease, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2005).
Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).


Service connection and POW status

The term former prisoner of war means a person who, while 
serving in the active military, naval or air service, was 
forcibly detained or interned in the line of duty by an enemy 
or foreign government, the agents of either, or a hostile 
force.  The VA shall accept the findings of the appropriate 
service department that a person was a POW during a period of 
war unless a reasonable basis exists for questioning it. 
38 U.S.C.A. § 101(32); 38 C.F.R. § 3.1(y).

For entitlement to compensation, VA may accept evidence of 
service submitted by a claimant, such as a DD 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department if the evidence meets the 
following conditions: (1) the evidence is a document issued 
by the service department, (2) the document contains needed 
information as to length, time, and character of service; and 
(3) in the opinion of the VA the document is genuine and the 
information contained in it is accurate. 
38 C.F.R. § 3.203(a) (2005).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, the VA shall request verification of service from a 
service department. 38 C.F.R. § 3.203 (2005).

Generally, a service department determination as to an 
individual's military service shall be binding upon VA unless 
a reasonable basis exists for questioning it.  Manibog v. 
Brown, 8 Vet. App. 465 (1996); Duro v. Derwinski, 2 Vet. App. 
530 (1992).
Service connection - cause of death

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused substantially or materially 
contributed to cause death.  A service-connected disability 
is one which was incurred in or aggravated by active service, 
one which may be presumed to have been incurred during such 
service, or one which was proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2005).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  
38 C.F.R. § 3.312(b) (2005).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially to death; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 38 C.F.R. § 
3.312(c)(1) (2005). 

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  38 C.F.R. § 
3.312(c)(2).  However, service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of the 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  38 
C.F.R. § 3.312(c)(3).

The regulations also state that there are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
affected a vital organ and was of itself of a progressive and 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Analysis

The appellant seeks service connection for the cause of the 
veteran's death.  She appears to contend that the 
disabilities listed on the veteran's death certificate 
(cardiopulmonary arrest secondary to multi-organ failure, 
secondary to sepsis) were a result of malaria, beriberi and 
dysentery for which service connection should have been 
granted due to his status as a POW, and therefore the 
veteran's cause of death should be considered service 
connected.  

At the outset of its discussion, the Board observes that the 
appellant has not contended, nor does the evidence of record 
in any way suggest, that the veteran's death is directly 
related to his service decades earlier.  Moreover, a review 
of the evidence does not suggest that cardiovascular-renal 
disease was present in service or during the one year 
presumptive period after service.  The veteran's service 
medical records are pertinently negative for any 
cardiovascular disease.  The medical evidence has not 
suggested a direct relationship between the veteran's heart 
failure and his military service.  

In order to establish service connection for the cause of 
death, there must be (1) evidence of death; (2) a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disability and death.  Cf. 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Here, element 
(1) is obviously met. 

With respect to Hickson element (2), the veteran was not 
service-connected for any disability at the time of his 
death.  Moreover, the veteran's service medical records, 
including his April 1945 separation examination, are 
completely negative for an in-service incurrence of 
cardiovascular disease, or any other disease for that matter.  
In fact, the appellant has not even submitted evidence of any 
medical of the veteran in the five decades between service 
and his date of death.  

The appellant argues that the veteran was taken as a prisoner 
of war (POW) on April 9, 1942, when he incurred malaria, 
beriberi and dysentery as a result of his unsanitary living 
conditions.  A stronger argument is that the veteran's POW 
status allows for presumptive service connection for 
arteriosclerotic heart disease, which was listed on the 
veteran's death certificate as an underlying cause of his 
death and would substantiate her claim.  See 38 C.F.R. 
§ 3.309(c).  

POW status has not been established for this claim.  The 
veteran's DD 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, are not of 
record.  His service medical records contain an affidavit 
from the veteran that he was captured on April 9, 1942 by 
Japanese soldiers.  In a second document completed by the 
veteran, however, he indicated that he was "never" a POW 
and did not surrender, but instead "went with the 
civilian[s]," working as a cart pusher until he returned to 
active duty three weeks later.  

Based on this questionable account of the veteran's activity 
in April 1942, the RO requested verification of the veteran's 
service.  See 38 C.F.R. § 3.203 (2005).  A VA Form 632 of 
record indicates that the veteran was classified as 
"missing" on April 9, 1942, not as a POW.  A follow-up 
memorandum completed by the RO in March 2004 noted that there 
was no evidence of POW status for the veteran.  As detailed 
above, a service department determination as to an 
individual's military service shall be binding upon VA unless 
a reasonable basis exists for questioning it.  See Manibog 
and Duro, supra.  The Board has no reason to question these 
findings, especially in light of the fact that the veteran 
himself stated he was not a POW.  Accordingly, presumptive 
service connection for diseases specific to former POWs 
cannot be established.

Accordingly, Hickson element (2) has not been met, and the 
claim for the cause of the veteran's death fails on that 
basis alone.  

With respect to Hickson element (3), medical evidence of a 
nexus between the service-connected disability and death, the 
only evidence in the appellant's favor is her own statements 
to the effect that she believes that the veteran's had a 
number of diseases as a result of POW status in service that 
somehow caused his death over five decades later.  It is now 
well established, however, that as a lay person without 
medical training she is not competent to opine on medical 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The appellant's 
statements are accordingly entitled to no weight of probative 
value.

As has been discussed in connection with the VCAA discussion 
above, the appellant has been accorded ample opportunity to 
provide crucial medical nexus evidence.  She has not done so.  
See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].

Conclusion

Based upon its review of the evidence of record, the Board 
finds that the evidence demonstrates that the medically 
identified cause of the veteran's death was not related to 
his military service.  The benefit sought on appeal is 
accordingly denied.




ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


